

 


[NAME]
MARCH 15, 2018
PARENT-BASED
AWARD LETTER
The Compensation and Management Succession Committee of the Company's Board of
Directors has awarded you:
Parent-Based Award Valued at _______
Date of Grant: March 15, 2018
This Parent-Based Award was awarded pursuant to the Protective Life Corporation
Long-Term Incentive Plan (the “Plan”), and is subject to the terms and
conditions contained in the 2018 Parent-Based Award Provisions (“Provisions”),
as set forth in Appendix A to this Award Letter, and the Plan. The Plan and the
Provisions contain terms and conditions regarding the vesting of this
Parent-Based Award, termination of employment, tax withholding, non-solicitation
of Company employees and customers, regulatory compliance and other matters, and
I encourage you to read the Provisions carefully.
Please retain these documents in your personal records.
                        
Richard J. Bielen
President and Chief Executive Officer of Protective Life Corporation


    